Per Curiam.

The words “ first privilege of a renewal ”, as used in the lease, meant the prior right to a lease of five years upon terms the same as those in the lease of 1895, provided the landlord should give a lease.
This construction seems reasonable, particularly in view of the evidence of Mrs. Schmidt that when the lease was first made and her husband came down, Mr. Peering said “we don’t give no ten years ”.
The order is reversed, with costs. An order of dispossession will be granted.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Order reversed, with costs. Order of dispossession granted.